DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 4/3/2020. Claims 1-15 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-8, step 1 analysis, the subject matter of claims 1-8 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-8 are directed to a device.
Claims 1-8 are directed to a device for calculating a detection error between a first sensor and a second sensor based on a first detection data and a second detection data, and generating corrected detection data so as to remove the detection error. Claims 1-8 are not directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) under revised step 2A, prong one 
Regarding claims 9-13, step 1 analysis, the subject matter of claims 9-13 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 9-13 are directed to a device.
Claims 9-13 are directed to a device for calculating a bias error between a result of detection by a first sensor and a result of generation by a predictor based on a first detection data and a third detection data, and generating corrected detection data so as to remove the bias error. Claims 9-13 are not directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) under revised step 2A, prong one analysis. The claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea that can reasonably be performed in the human mind. Calculating a bias error and generating corrected detection data is not something that is practically performed in the human mind. Further, the claims do not recite any method of organizing human activity. Finally, while the claimed limitations may have underlying mathematical computations, the claims do not recite any mathematical relationship, formula or calculation. Therefore, claims 9-13 are not rejected under 35 U.S.C. 101.
Regarding claim 14, step 1 analysis, the subject matter of claim 14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 14 is directed to a method.
Claim 14 is directed to a method for calculating a detection error between a first sensor and a second sensor based on a first detection data and a second detection data, and generating corrected detection data so as to remove the detection error. Claim 14 is not directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) under revised step 2A, prong one analysis. The claim does not recite a mental process because the claim, under the broadest reasonable interpretation, does not cover an abstract idea that can reasonably be performed in the human mind. Calculating a detection error and generating corrected detection data is not something that is practically performed in the human mind. Further, the claim does not recite any method of organizing human activity. Finally, while the claimed limitations may have underlying mathematical computations, the claim does not recite any mathematical relationship, formula or calculation. Therefore, claim 14 is not rejected under 35 U.S.C. 101.
Regarding claim 15, step 1 analysis, the subject matter of claim 15 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 15 is directed to a method.
Claim 15 is directed to a method for calculating a bias error between a result of detection by a first sensor and a result of generation in a predicting step based on a first detection data and a third detection data, and generating corrected detection data so as to remove the detection error. Claim 15 is not directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) under revised step 2A, prong one analysis. The claim does not recite a mental process because the claim, under the broadest reasonable interpretation, does not cover an abstract idea that can reasonably be performed in the human mind. Calculating a bias error and generating corrected 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use. 
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 4, “the calculation unit” lacks antecedent basis.
Regarding claim 15, “the detection error” lacks antecedent basis.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US-2004/0098224-A1, hereinafter Takahashi).
Regarding claim 1, Takahashi discloses:
a first sensor and a second sensor, which are configured to detect an object near a vehicle (paragraphs [0090-0094] and FIG. 8, displacement correction apparatus-1a, stereoscopic camera-2, and millimeter wave radar-9);
a calculator configured to calculate, based on first detection data on a first object detected by the first sensor and second detection data on a second object detected by the second sensor (paragraphs [0090-0094] and FIG. 8, microcomputer-10, image recognition section-11, determination section-12, and correction section-15);
an index value for identifying whether the first object and the second object are the same object (paragraphs [0095] and [0097]; and FIG. 9, set first correction parameter-step 100, and set second correction parameter-step 130);
a determiner (paragraph [0094] and FIG. 8, determination section-12);
configured to determine whether the first object and the second object are the same object by comparing the index value with a threshold value set in advance (paragraphs [0096] and [0098]; and FIG. 9, determine whether or not objects are identical-steps 120 and 150);
a corrector (paragraph [0094] and FIG. 8, correction amount calculation section-14); and

Regarding claim 2, Takahashi further discloses:
wherein the first sensor is configured to detect, as the first detection data, a physical quantity of at least any one of a position, a speed, and an acceleration of the first object (paragraph [0094], position and speed information of an object);
wherein the second sensor is configured to detect, as the second detection data, a physical quantity of at least any one of a position, a speed, and an acceleration of the second object, which is the same physical quantity as the physical quantity of the first sensor (paragraph [0094], position and speed information of an object);
wherein the calculator is configured to calculate (paragraphs [0090-0094] and FIG. 8, microcomputer-10, image recognition section-11, determination section-12, and correction section-15); and
as the index value, a difference between the first detection data and the second detection data (paragraphs [0095] and [0097], first and second correction parameters for correcting relative displacement of the position of the object detected by the first sensor and the position of the object detected by the second sensor).

Regarding claim 9, Takahashi further discloses:
a first sensor configured to detect an object near a vehicle (paragraphs [0090-0094] and FIG. 8, displacement correction apparatus-1a, stereoscopic camera-2, and millimeter wave radar-9);
a predictor (paragraphs [0090-0094] and FIG. 8, microcomputer-10, image recognition section-11, determination section-12, and correction section-15);
configured to predict movement of the object based on detection data detected by the first sensor before, to generate a prediction value at a current time as third detection data on a third object (paragraphs [0055-0067] and FIG. 4, select first object-step 10, calculate identity probability at back and forth position-step 11, calculate identity probability at side-to-side position-step 12, calculate identity probability at speed in z direction-step 13, calculate identity probability at speed in x direction-step 14, and calculate identity probability-step 15; and paragraph [0094], position and speed information);
a calculator configured to calculate, based on first detection data on a first object detected by the first sensor and the third detection data on the third object detected by the predictor (paragraphs [0090-0094] and FIG. 8, microcomputer-10, image recognition section-11, determination section-12, and correction section-15);
an index value for identifying whether the first object and the third object are the same object (paragraphs [0095] and [0097]; and FIG. 9, set first correction parameter-step 100, and set second correction parameter-step 130);
a determiner (paragraph [0094] and FIG. 8, determination section-12);
configured to determine whether the first object and the third object are the same object by comparing the index value with a threshold value set in advance (paragraphs [0096] and [0098]; and FIG. 9, determine whether or not objects are identical-steps 120 and 150);
a corrector (paragraph [0094] and FIG. 8, correction amount calculation section-14); and

Regarding claim 10, Takahashi further discloses:
wherein the first sensor is configured to detect, as the first detection data, a physical quantity of at least any one of a position, a speed, and an acceleration of the first object (paragraph [0094], position and speed information of an object);
wherein the predictor is configured to predict, as the third detection data, a physical quantity of at least any one of a position, a speed, and an acceleration of the third object, which is the same physical quantity as the physical quantity of the first sensor (paragraph [0094], position and speed information of an object);
wherein the calculator is configured to calculate (paragraphs [0090-0094] and FIG. 8, microcomputer-10, image recognition section-11, determination section-12, and correction section-15); and
as the index value, a difference between the first detection data and the third detection data (paragraphs [0095] and [0097], first and second correction parameters for correcting relative displacement of the position of the object detected by the first sensor and the position of the object detected by the second sensor).
Regarding claim 14, Takahashi further discloses:
An obstacle recognition method to be executed in the obstacle recognition device of claim 1 by a controller configured to implement functions of the calculator, the determiner, and the corrector, the obstacle recognition method comprising the steps of: (paragraphs [0090-0094] and FIG. 8, microcomputer-10, image recognition section-11, determination section-12, and correction section-15);
calculating the index value for identifying whether the first object and the second object are the same object (paragraphs [0095] and [0097]; and FIG. 9, set first correction parameter-step 100, and set second correction parameter-step 130);
based on the first detection data on the first object detected by the first sensor and the second detection data on the second object detected by the second sensor (paragraphs [0090-0094] and FIG. 8, displacement correction apparatus-1a, stereoscopic camera-2, and millimeter wave radar-9);
determining whether the first object and the second object are the same object by comparing the index value with a threshold value set in advance (paragraphs [0096] and [0098]; and FIG. 9, determine whether or not objects are identical-steps 120 and 150); and
calculating, when it is determined in the determining step that the first object and the second object are the same object, a detection error between the first sensor and the second sensor based on the first detection data and the second detection data, and generating corrected detection data so as to remove the detection error (paragraphs [0095-0101] and FIG. 9, correct position of second object based on first correction parameter-step 110, correct position of second object based on second correction parameter-step 140, make comparison between identity probability concerning first correction parameter and identity probability concerning second correction parameter-step 160, and determine feedback correction parameter for making feedback correction of displacement-step 170).


Regarding claim 15, Takahashi further discloses:
An obstacle recognition method to be executed in the obstacle recognition device of claim 9 by a controller configured to implement functions of the predictor, the calculator, the determiner, and the corrector, the obstacle recognition method comprising the steps of: (paragraphs [0090-0094] and FIG. 8, microcomputer-10, image recognition section-11, determination section-12, and correction section-15);
predicting movement of the object based on detection data detected by the first sensor before, and generating a prediction value at a current time as the third detection data on the third object (paragraphs [0055-0067] and FIG. 4, select first object-step 10, calculate identity probability at back and forth position-step 11, calculate identity probability at side-to-side position-step 12, calculate identity probability at speed in z direction-step 13, calculate identity probability at speed in x direction-step 14, and calculate identity probability-step 15; and paragraph [0094], position and speed information);
calculating, based on the first detection data on the first object detected by the first sensor and the third detection data on the third object generated in the predicting step (paragraphs [0090-0094]);
the index value for identifying whether the first object and the third object are the same object (paragraphs [0095] and [0097]; and FIG. 9, set first correction parameter-step 100, and set second correction parameter-step 130);
determining whether the first object and the third object are the same object by comparing the index value with a threshold value set in advance (paragraphs [0096] and [0098]; and FIG. 9, determine whether or not objects are identical-steps 120 and 150); and
calculating, when it is determined in the determining step that the first object and the third object are the same object, the bias error between a result of detection by the first sensor and a result of generation in the predicting step based on the first detection data and the third detection data, and generating corrected detection data so as to remove the detection error (paragraphs [0095-0101] and FIG. 9, correct position of second object based on first correction parameter-step 110, correct position .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, as applied to claims 1 and 9 above, and further in view of Joshi et al. (US-2014/0032012-A1, hereinafter Joshi).
Regarding claim 3, Takahashi does not disclose calculating a degree of similarity between a movement trajectory of the first object calculated from time-series data of the first detection data and a movement trajectory of the second object calculated from time-series data of the second detection data. However, Joshi discloses tracking on-road vehicles with sensors of different modalities, including the following features:
wherein the first sensor is configured to detect a position of the first object as the first detection data (paragraph [0035] and FIG. 1, sensors - 1-n);
wherein the second sensor is configured to detect a position of the second object as the second detection data (paragraph [0035] and FIG. 1, sensors - 1-n); 
wherein the calculator (paragraphs [0032-0034] and FIG. 1, processing system-100); and

Joshi teaches that a time series of radar observations and a time series of lidar observations should be compared taking into account the delay in lidar processing compared to radar processing (paragraph [0062]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of comparing a time series of observations from radar and lidar sensors of Joshi into the system of determining whether two sensors are detecting the identical object based on a comparison of sensed position and speed information of Takahashi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of comparing data from sensors which operate at different speeds. A person of ordinary skill would know that similar movement patterns over time would be an indicator that two sensors are detecting the same object.
Regarding claim 4, Takahashi further discloses:
wherein the calculation unit is configured to: (paragraphs [0090-0094] and FIG. 8, microcomputer-10, image recognition section-11, determination section-12, and correction section-15);
approximate the movement trajectory of the first object by a first polynomial (paragraphs [0055-0067] and FIG. 4, select first object-step 10, calculate identity probability at back and forth position-step 11, calculate identity probability at side-to-side position-step 12, calculate identity probability at speed in z direction-step 13, calculate identity probability at speed in x direction-step 14, and calculate identity probability-step 15);
approximate the movement trajectory of the second object by a second polynomial (paragraphs [0055-0067] and FIG. 4, select first object-step 10, calculate identity probability at back and forth 
calculate, as the degree of similarity, an absolute value of a difference between coefficients of corresponding terms of the first polynomial and the second polynomial (paragraphs [0055-0067] and FIG. 4, select first object-step 10, calculate identity probability at back and forth position-step 11, calculate identity probability at side-to-side position-step 12, calculate identity probability at speed in z direction-step 13, calculate identity probability at speed in x direction-step 14, and calculate identity probability-step 15).
Regarding claim 5, Takahashi does not disclose calculating a correlation coefficient of time-series data of the first detection data and time-series data of the second detection data. However, Joshi further discloses:
wherein the first sensor is configured to detect a position of the first object as the first detection data (paragraph [0035] and FIG. 1, sensors - 1-n);
wherein the second sensor is configured to detect a position of the second object as the second detection data (paragraph [0035] and FIG. 1, sensors - 1-n); 
wherein the calculator (paragraphs [0032-0034] and FIG. 1, processing system-100); and
is configured to calculate, as the index value, a correlation coefficient of time-series data of the first detection data and time-series data of the second detection data (paragraph [0062]).
Joshi teaches that a time series of radar observations and a time series of lidar observations should be compared taking into account the delay in lidar processing compared to radar processing (paragraph [0062]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of comparing a time series of observations from radar and lidar sensors of Joshi into the system of determining whether two sensors 
Regarding claim 6, Takahashi does not disclose calculating an index value based on sensor delay processing time. However, Joshi further discloses:
further comprising a memory (paragraph [0033]); 
configured to store a delay time as known data, the delay time being defined to be a time difference between a first period of time and a second period of time in a case where the first period of time is longer than the second period of time, the first period of time being a required period of time since detection of the first object by the first sensor until output of the first detection data by the first sensor, the second period of time being a required period of time since detection of the second object by the second sensor until output of the second detection data by the second sensor (paragraph [0062]);
wherein the calculator is configured to: (paragraphs [0032-0034] and FIG. 1, processing system-100);
execute delay processing by assuming that the first detection data is received at a time obtained by delaying a time of acquisition of the first detection data detected by the first sensor by the delay time (paragraph [0062]); and
calculate the index value based on the first detection data subjected to the delay processing and the second detection data not subjected to the delay processing (paragraph [0062]).
Joshi teaches that a time series of radar observations and a time series of lidar observations should be compared taking into account the delay in lidar processing compared to radar processing (paragraph [0062]). It would have been obvious for a person of ordinary skill in the art at the time of the 
Regarding claim 7, Takahashi does not disclose calculating an index value based on sensor delay processing time. However, Joshi further discloses:
further comprising an estimator (paragraphs [0032-0034] and FIG. 1, processing system-100);
configured to estimate a delay time based on time-series data of the first detection data and time-series data of the second detection data when the delay time is not known data, the delay time being defined to be a time difference between a first period of time and a second period of time in a case where the first period of time is longer than the second period of time, the first period of time being a required period of time since detection of the first object by the first sensor until output of the first detection data by the first sensor, the second period of time being a required period of time since detection of the second object by the second sensor until output of the second detection data by the second sensor (paragraph [0062]);
wherein the calculator is configured to: (paragraphs [0032-0034] and FIG. 1, processing system-100);
execute delay processing by assuming that the first detection data is received at a time obtained by delaying a time of acquisition of the first detection data detected by the first sensor by the delay time (paragraph [0062]); and

Joshi teaches that a time series of radar observations and a time series of lidar observations should be compared taking into account the delay in lidar processing compared to radar processing (paragraph [0062]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of comparing a time series of observations from radar and lidar sensors of Joshi into the system of determining whether two sensors are detecting the identical object based on a comparison of sensed position and speed information of Takahashi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of comparing data from sensors which operate at different speeds. A person of ordinary skill would know that similar movement patterns over time would be an indicator that two sensors are detecting the same object.
Regarding claim 8, Takahashi does not disclose calculating an index value based on sensor delay processing time. However, Joshi further discloses:
wherein the estimator is configured to: (paragraphs [0032-0034] and FIG. 1, processing system-100);
temporally shift time-series data of the first detection data in order (paragraph [0062]);
calculate a correlation coefficient of the time-series data of the first detection data and time-series data of the second detection data (paragraph [0062]); and
estimate an amount of temporal shift having the maximum correlation coefficient as the delay time (paragraph [0062]).
Joshi teaches that a time series of radar observations and a time series of lidar observations should be compared taking into account the delay in lidar processing compared to radar processing (paragraph [0062]). It would have been obvious for a person of ordinary skill in the art at the time of the 
Regarding claim 11, Takahashi does not disclose calculating a degree of similarity between a movement trajectory of the first object calculated from time-series data of the first detection data and a movement trajectory of the second object calculated from time-series data of the second detection data. However, Joshi further discloses:
wherein the first sensor is configured to detect a position of the first object as the first detection data (paragraph [0035] and FIG. 1, sensors - 1-n);
wherein the predictor is configured to predict a position of the third object as the third detection data (paragraphs [0032-0035] and FIG. 1, sensors - 1-n, and processing system-100); 
wherein the calculator (paragraphs [0032-0034] and FIG. 1, processing system-100); and
is configured to calculate, as the index value, a degree of similarity between a movement trajectory of the first object calculated from time-series data of the first detection data and a movement trajectory of the third object calculated from time-series data of the third detection data (paragraph [0062]).
Joshi teaches that a time series of radar observations and a time series of lidar observations should be compared taking into account the delay in lidar processing compared to radar processing (paragraph [0062]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of comparing a time series of 
Regarding claim 12, Takahashi further discloses:
wherein the calculator is configured to: (paragraphs [0090-0094] and FIG. 8, microcomputer-10, image recognition section-11, determination section-12, and correction section-15);
approximate the movement trajectory of the first object by a first polynomial (paragraphs [0055-0067] and FIG. 4, select first object-step 10, calculate identity probability at back and forth position-step 11, calculate identity probability at side-to-side position-step 12, calculate identity probability at speed in z direction-step 13, calculate identity probability at speed in x direction-step 14, and calculate identity probability-step 15);
approximate the movement trajectory of the third object by a third polynomial (paragraphs [0055-0067] and FIG. 4, select first object-step 10, calculate identity probability at back and forth position-step 11, calculate identity probability at side-to-side position-step 12, calculate identity probability at speed in z direction-step 13, calculate identity probability at speed in x direction-step 14, and calculate identity probability-step 15); and 
calculate, as the degree of similarity, an absolute value of a difference between coefficients of corresponding terms of the first polynomial and the third polynomial (paragraphs [0055-0067] and FIG. 4, select first object-step 10, calculate identity probability at back and forth position-step 11, calculate identity probability at side-to-side position-step 12, calculate identity probability at speed in z direction-
Regarding claim 13, Takahashi does not disclose calculating a correlation coefficient of time-series data of the first detection data and time-series data of the second detection data. However, Joshi further discloses:
wherein the first sensor is configured to detect a position of the first object as the first detection data (paragraph [0035] and FIG. 1, sensors - 1-n);
wherein the predictor is configured to predict a position of the third object as the third detection data (paragraphs [0032-0035] and FIG. 1, sensors - 1-n, and processing system-100); 
wherein the calculator (paragraphs [0032-0034] and FIG. 1, processing system-100); and
is configured to calculate, as the index value, a correlation coefficient of time-series data of the first detection data and time-series data of the third detection data (paragraph [0062]).
Joshi teaches that a time series of radar observations and a time series of lidar observations should be compared taking into account the delay in lidar processing compared to radar processing (paragraph [0062]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of comparing a time series of observations from radar and lidar sensors of Joshi into the system of determining whether two sensors are detecting the identical object based on a comparison of sensed position and speed information of Takahashi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of comparing data from sensors which operate at different speeds. A person of ordinary skill would know that similar movement patterns over time would be an indicator that two sensors are detecting the same object.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667